DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 10, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demers (US 2007/0012508).
Regarding claim 1, Demers teaches a turbofan engine ([0002]) comprising: a fan (17) rotatable about an axis within a case (Fig 1); a first acoustic treatment lining a first portion of the case upstream of the fan (14 with face sheet 16); and a second acoustic treatment lining a second portion of the case downstream of the fan (14 with face sheet 24), the first acoustic treatment having a different noise-attenuating characteristic relative to the second acoustic treatment (Fig 1, the honeycomb chambers are of different lengths which means they will suppress different wavelengths).
Regarding claim 4, Demers teaches the second acoustic treatment is a single degree of freedom acoustic treatment (Fig 1).
Regarding claim 7, Demers teaches the second acoustic treatment includes: a perforated sheet (24); a cellular structure disposed radially outwardly of the perforated sheet (14); and a backing member disposed radially outwardly of the cellular structure (Fig 1, the backing of 14).
Regarding claim 9, Demers teaches wherein both of the first acoustic treatment and the second acoustic treatment extend substantially completely around the axis (Fig 1, [0016]).
Regarding claim 10, Demers teaches the first acoustic treatment is disposed immediately upstream of the fan (Fig 1); and the second acoustic treatment is disposed immediately downstream of the fan (Fig 1).
Regarding claim 12, Demers teaches a method of attenuating noise in a turbofan engine having a fan (17) rotatable about an axis within a fan case (Fig , [0001, 0016]), comprising: attenuating a first noise upstream of the fan (14 with face sheet 16); and attenuating a second noise downstream of the fan (14 with face sheet 24), the first noise having a different characteristic relative to the second noise (Fig 1, the honeycomb chambers are of different lengths which means they will suppress different wavelengths).
Regarding claim 19, Demers teaches attenuating the first noise immediately upstream of the fan (Fig 1, the location is upstream); and attenuating the second noise immediately downstream of the fan (Fig 1, the location is downstream).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Demers in view of Winfield (US 9127452).
Regarding claim 2, Demers does not explicitly set forth the first acoustic treatment is a double degree of freedom acoustic treatment.
Winfield teaches the first acoustic treatment is a double degree of freedom acoustic treatment (Col 2, lines 46-55), in order to achieve the acoustic properties desired (Col 2, lines 65-67).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Demers with the teachings of Winfield to have the first acoustic treatment is a double degree of freedom acoustic treatment, in order to achieve the acoustic properties desired.
Regarding claim 3, Demers teaches the second acoustic treatment is a single degree of freedom acoustic treatment (Fig 1).
Regarding claim 5, Demers teaches that the second acoustic treatment is a single degree of freedom acoustic treatment (Fig 1).
Demers does not explicitly set forth that the first acoustic treatment has one or more degrees of freedom more than the second acoustic treatment.
Winfield teaches that the first acoustic treatment is a double degree of freedom acoustic treatment (Col 2, lines 46-55), in order to achieve the acoustic properties desired (Col 2, lines 65-67).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Demers with the teachings of Winfield to have the first acoustic treatment is a double degree of freedom acoustic treatment, in order to achieve the acoustic properties desired.  
Therefore, the proposed combination would teach that the first acoustic treatment has one or more degrees of freedom more than the second acoustic treatment.
Regarding claim 6, Demers does not explicitly set forth that the first acoustic treatment includes: a first perforated sheet; a first cellular structure disposed radially outwardly of the first perforated sheet; a second perforated sheet disposed radially outwardly of the cellular structure; a second cellular structure disposed radially outwardly of the second perforated sheet; and a backing member disposed radially outwardly of the second cellular structure.
Winfield teaches the first acoustic treatment (Fig 2) includes: a first perforated sheet (10); a first cellular structure disposed radially outwardly of the first perforated sheet (35); a second perforated sheet disposed radially outwardly of the cellular structure (40); a second cellular structure disposed radially outwardly of the second perforated sheet (30); and a backing member disposed radially outwardly of the second cellular structure (20), in order to achieve the acoustic properties desired (Col 2, lines 65-67).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Demers with the teachings of Winfield to have the first acoustic treatment includes: a first perforated sheet; a first cellular structure disposed radially outwardly of the first perforated sheet; a second perforated sheet disposed radially outwardly of the cellular structure; a second cellular structure disposed radially outwardly of the second perforated sheet; and a backing member disposed radially outwardly of the second cellular structure, in order to achieve the acoustic properties desired.
Regarding claim 20, Demers teaches attenuating the second noise with a single degree-of-freedom acoustic treatment (Fig 1).
Demers does not explicitly set forth attenuating the first noise with a double degree-of-freedom acoustic treatment.
Winfield teaches attenuating the first noise with a double degree-of-freedom acoustic treatment (Col 2, lines 46-55), in order to achieve the acoustic properties desired (Col 2, lines 65-67).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Demers with the teachings of Winfield to attenuating the first noise with a double degree-of-freedom acoustic treatment, in order to achieve the acoustic properties desired.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Demers in view of Logue (US 2016/0327064).
Demers teaches the second acoustic treatment is located immediately downstream of the fan blades (Fig 1).
Demers does not explicitly set forth that the second acoustic treatment is located upstream of vanes extending across a bypass duct of the turbofan engine.
Logue teaches that it is well known in the art to provide acoustic liners in conjunction with guide vanes in order to reduce noise (Fig 1, [0002-3]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Demers with the teachings of Logue to have the second acoustic treatment is located upstream of vanes extending across a bypass duct of the turbofan engine.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Demers in view of Mardjono (US 2012/0085861).
Demers teaches an axial length for the first acoustic treatment (Fig 1).
Demers does not explicitly teach the second acoustic treatment has a greater axial length than the first acoustic treatment.
Mardjono teaches that the second acoustic treatment (200) has an axial length (Fig 1) in order to better reduce sound emissions ([0004]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Demers with the teachings of Mardjono to have the second acoustic treatment that has an axial length that extends down the primary cowl, in order to better reduce sound emissions.
The proposed combination teaches the second acoustic treatment has a greater axial length than the first acoustic treatment.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Demers as evidenced by Winfield.  
Regarding claim 13, Demers does not explicitly set forth the first noise has a wider frequency range than the second noise.
Winfield does teach that it is well known in the art the frequency range to be dampened is designed for when using the attenuation structures (Col 3, lines 1-7).
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency range of the first noise and the second noise taught by Demers because the frequency range was recognized as a result-effective variable achieving a particular level of sound attenuation as taught by Winfield and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the frequencies to achieve the desired result.
Regarding claim 14, Demers does not explicitly set forth the different characteristics include different frequency ranges.
Winfield does teach that it is well known in the art the frequency range to be dampened is designed for when using the attenuation structures (Col 3, lines 1-7).
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency range of the first noise and the second noise taught by Demers because the frequency range was recognized as a result-effective variable achieving a particular level of sound attenuation as taught by Winfield and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the frequencies to achieve the desired result.
Regarding claim 15, Demers does not explicitly set forth the first noise has a frequency between 500 Hz and 4000 Hz.
Winfield does teach that it is well known in the art the frequency range to be dampened is designed for when using the attenuation structures (Col 3, lines 1-7).
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency range of the first noise taught by Demers because the frequency range was recognized as a result-effective variable achieving a particular level of sound attenuation as taught by Winfield and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the frequencies to achieve the desired result.
Regarding claim 16, Demers does not explicitly set forth the second noise has a frequency between 1000 Hz and 5000 Hz.
Winfield does teach that it is well known in the art the frequency range to be dampened is designed for when using the attenuation structures (Col 3, lines 1-7).
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency range of the second noise taught by Demers because the frequency range was recognized as a result-effective variable achieving a particular level of sound attenuation as taught by Winfield and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the frequencies to achieve the desired result.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Demers as evidenced by Tuan (US 2010/0243370).
Demers teaches that the first noise originates from shock waves generated close to tips of blades of the fan (Fig 1), as evidenced by Tuan which teaches that it is well known that shock waves are generated from the fan tips ([0008]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Demers as evidenced by Gilson (US 2013/0219922).
Demers teaches the second noise originates from an interaction between blades of the fan and vanes located downstream of the blades (Fig 1), as evidenced by Gilson which teaches that it is well known that a noise is generated by the interaction of the fan wake with the downstream vanes ([0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745